DAY, J.
Where a will creates an estate in fee, subject to be defeated, and also provides for contingent estates, the succession tax should be assessed by a temporary order providing for a tax to be imposed upon such succession at the highest rate which on the happening of any such contingency would be possible pursuant to the provisions of Section 5343, General Code, subject to refunders as provided in such act.
Judgment affirmed.
Marshall, C. J., Jones, Matthias, Allen, Kin-kade and Robinson, JJ., concur.